Citation Nr: 0632547	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  04-30 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for osteoarthritis of 
the left knee.

3.  Entitlement to service connection for foot and toe 
disorders.  

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

6.  Entitlement to service connection for dyslipidemia.

7.  Entitlement to service connection for neuromuscular 
problems due to hypokalemia.

8.  Entitlement to service connection for insomnia.

9.  Entitlement to service connection for hyperuricemia. 

10.  Entitlement to service connection for disabilities 
resulting from exposure to ionizing radiation.  

11.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
low back disorder, to include L1 compression deformity.

12.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
heart condition.  

13.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus. 

14.  Entitlement to service connection for peripheral 
neuropathy, to include as a result of exposure to Agent 
Orange (AO).

15.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss with otitis externa.

16.  Entitlement to an increased (compensable) evaluation for 
disseminated coccidioidomycosis.

17.  Entitlement to an increased (compensable) evaluation for 
ureterolithiasis.

18.  Entitlement to a total rating based upon individual 
employability due to service-connected disabilities. 

19.  Entitlement to special monthly compensation based on 
need for aid or attendance or housebound benefits.  

20.  Noneligibility for payment of pension benefits based 
upon excessive income.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had over twenty years of active service when he 
was medically retired in November 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2002, May 2003, and January 
2004 rating determinations of the Manila, Republic of the 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board notes that there are a number of issues for which 
there is no substantive appeal; however, as the RO certified 
the issues for appeal and in light of the Court's holding in 
Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2002), the 
Board will address all issues listed on the title page of 
this decision.   

The Board notes that service connection was previously denied 
for low back and heart disorders in a July 1991 rating 
determination.  It has been held that the Board is under a 
legal duty in such cases to determine if there was new and 
material evidence submitted, regardless of the RO's actions.  
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  
Accordingly, the Board has phrased the issue as whether new 
and material evidence has been received to reopen the claim 
of service connection for a low back disorder, to include a 
L1 compression deformity and a heart condition on the title 
page of this decision.

The issues of entitlement to an increased (compensable) 
evaluation for bilateral hearing loss with otitis externa; 
entitlement to an increased (compensable) evaluation for 
disseminated coccidioidomycosis; entitlement to an increased 
(compensable) evaluation for ureterolithiasis; entitlement to 
a total rating based upon individual employability due to 
service-connected disabilities; entitlement to special 
monthly compensation based on need for aid or attendance or 
housebound benefits; and noneligibility for payment of 
pension benefits based upon excessive income, are remanded to 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  Hypertension was not demonstrated during the veteran's 
period of active service or within one year of his release 
from active service and it is not related to his period of 
active service.  

2.  Left knee osteoarthritis was not demonstrated during the 
veteran's period of active service or within one year of his 
release from active service and it is not related to his 
period of active service.  

3.  A foot/toe disorder was not demonstrated during the 
veteran's period of active service and there has been no 
demonstration that any current foot/toe disorder is related 
to the veteran's period of service.  

4.  A sinus disorder, including sinusitis, was not 
demonstrated during the veteran's period of active service 
and there has been no demonstration that any current sinus 
disorder is related to the veteran's period of service.  

5.  Bilateral carpal tunnel syndrome was not demonstrated 
during the veteran's period of active service and it is not 
related to his period of active service.  

6.  Dyslipidemia is a laboratory finding; no competent 
medical evidence is of record showing that the veteran has a 
current disability manifested by, or attributable to, 
dyslipidemia.

7.  Hypokalemia is a laboratory finding; no competent medical 
evidence is of record showing that the veteran has a current 
disability manifested by, or attributable to, hypokalemia.

8.  Insomnia was not demonstrated during the veteran's period 
of active service and there has been no demonstration that 
any current insomnia is related to the veteran's period of 
service or to any service-connected disability.  

9.  Hyperuricemia was not demonstrated during the veteran's 
period of active service and there has been no demonstration 
that any current hyperuricemia is related to the veteran's 
period of service or to any service-connected disability.  

10.  The veteran's claimed disabilities have not been shown 
to be presumptively related to ionizing radiation nor is 
there any competent evidence of record relating the veteran's 
current claimed disabilities to ionizing radiation exposure.  

12.  The RO denied entitlement to service connection for a 
low back disorder in July 1991.  The veteran was notified of 
this decision that same month and did not perfect his appeal.  
Thus, the decision became final.

13.  Evidence received since the RO's previous denial of 
service connection for a low back disorder, to include an L1 
compression deformity, bears directly and substantially upon 
the issue at hand. 

14.  Degenerative discospondylosis LS spine and an old healed 
fracture L1, with post-traumatic arthritis is of service 
origin.

15.  The RO denied entitlement to service connection for a 
heart condition/cardiovascular disease in July 1991.  The 
veteran was notified of this decision that same month and did 
not perfect his appeal.  Thus, the decision became final.

16.  Evidence received since the RO's previous denial of 
service connection for a heart condition/cardiovascular 
disease does not bear directly or substantially upon the 
issue at hand and is duplicative or cumulative in nature.

17.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated during the 
veteran's period of active military service nor may it be 
presumed to have been incurred during his period of service.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).

2.  Left knee osteoarthritis was not incurred in or 
aggravated during the veteran's period of active military 
service nor may it be presumed to have been incurred during 
his period of service.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  A foot/toe disorder was not incurred in or aggravated 
during the veteran's period of active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

4.  A sinus disorder, including sinusitis, was not incurred 
in or aggravated during the veteran's period of active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

5.  Bilateral carpal tunnel syndrome was not incurred in or 
aggravated during the veteran's period of active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

6.  A disability manifested by, or attributable to, 
dyslipidemia was not incurred in or aggravated by the 
veteran's active military service. 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.310 (2006).

7.  A disability manifested by, or attributable to, 
hypokalemia was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.310.

8.  Any current insomnia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

9.  Any current insomnia is not proximately due to or the 
result of any service-connected disability.  38 C.F.R. 
§ 3.310 (2006).

10.  Any current hyperuricemia is not proximately due to or 
the result of any service-connected disability.  38 C.F.R. 
§ 3.310.

11.  Any current hyperuricemia is not proximately due to or 
the result of any service-connected disability.  38 C.F.R. 
§ 3.310.

12.  A disability resulting from ionizing radiation was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1112 (West 2002); 38 C.F.R. §§ 3.309, 3.311 (2006).

13.  The July 1991 rating decision denying service connection 
for a low back disability is final.  38 U.S.C.A. § 7105(c).

14.  Evidence received since the July 1991 rating 
determination is new and material and the veteran's claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).

15.  Degenerative discospondylosis LS spine and an old healed 
fracture L1, with post-traumatic arthritis was incurred in 
service.  38 C.F.R. §§ 1110, 1131.

16.  The July 1991 rating determination denying service 
connection for a heart condition/cardiovascular disease is 
final.  38 U.S.C.A. § 7105(c).

17.  New and material evidence sufficient to reopen the claim 
of entitlement to service connection for a heart 
condition/cardiovascular disease has not been received.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

18.  There is no legal basis for the assignment of a 
scheduler evaluation in excess of 10 percent for bilateral 
tinnitus.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, 
Diagnostic Code 6260 (2003 & 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

April 2001 and June 2003 VCAA letters informed the veteran of 
the information and evidence necessary to substantiate the 
claims, except for the tinnitus claim.  The VCAA letters also 
told the veteran what types of evidence VA would undertake to 
obtain and what evidence the veteran was responsible for 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The April 2001 and June 2003 letters told the veteran to 
report persons having relevant evidence and invited him to 
send information regarding necessary evidence or the evidence 
itself.  This notice served to advise him to submit relevant 
evidence in his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of an application for 
service-connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, there must be notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. April 5, 2006). 

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As to the 
issues of service connection, as the Board concludes below 
that the preponderance of the evidence is against these 
claims, any questions as to the appropriate disability 
ratings or effective dates to be assigned are rendered moot.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.  

The veteran was also afforded necessary VA examinations.  
Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  VA has not 
obtained examinations with regard to the claims for which 
there is not evidence in support of the necessary elements, 
as discussed below.

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).

Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome is controled by the law, and the facts are 
not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

As explained below, the law is controlling as to the 
veteran's claim for an evaluation in excess of 10 percent for 
tinnitus.

Further efforts to assist the veteran in the development of 
his claim are not reasonably likely to assist in 
substantiating his claims.


Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition to the above, the pertinent laws and regulations 
provide that cardiovascular disease, to include hypertension, 
and arthritis, will be presumed to have been incurred in 
service if it had become manifest to a degree of ten percent 
or more within one year of the veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection is also warranted for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

Hypertension

A review of the veteran's service medical records reveals 
that there were no complaints or findings of hypertension 
during the veteran's period of service.  At the time of his 
January 1967 enlistment examination, the veteran had a blood 
pressure reading of 136/70.  The highest systolic reading at 
the time of any periodic physical examination thereafter was 
130.  The highest diastolic reading reported at the time of 
any periodic physical examination was 80.  At  the time of an 
October 1987 physical examination, the veteran's blood 
pressure was 108/86.  On his October 1987 report of medical 
history, the veteran checked the "no" boxes when asked if 
he had or had ever had high or low blood pressure or heart 
trouble.  

At the time of an August 1988 VA examination, the veteran's 
blood pressure 110/70.  At the time of an August 1991 VA 
examination, the veteran's blood pressure was noted to be 
120/80.  

The record clearly documents current hypertension. 

There is no competent evidence, however, relating the current 
hypertension to the veteran's period of service.  Because he 
is a lay person, the veteran's statements relating his 
current hypertension to his period of service do not 
constitute competent evidence on this question.  Moray v. 
Brown, 5 Vet. App. 211 (1993); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

As hypertension was not identified in service, the provisions 
of 38 C.F.R. § 3.303(b), (essentially eliminating the need 
for nexus evidence where a chronic disease is identified in 
service and at any time thereafter) do not provide a basis 
for the grant of service connection.

As a chronic disease, hypertension, can be service connected 
if shown to a compensable degree within one year of service.  
Hypertension was not identified in this case, until more than 
one year after service.

In the absence of evidence linking current hypertension to 
service, the preponderance of the evidence is against the 
claim; therefore, reasonable doubt does not arise and the 
claim is denied.  38 U.S.C.A. § 5107(b) (2005).

Osteoarthritis of the Left Knee

A review of the veteran's service medical records reveals 
that there were no complaints or findings of left knee 
osteoarthritis in service.  At the time of the veteran's 
October 1987 physical examination, normal findings were 
reported for the lower extremities.  On his October 1987 
report of medical history, the veteran checked the "no" 
boxes when asked if he had or had ever had a trick or locked 
knee; arthritis, rheumatism, bursitis; bone, joint or other 
deformity; or lameness.  

At the time of the veteran's August 1988 VA examination, 
there were no complaints or findings of knee problems.  The 
veteran reported having swelling and tenderness of the left 
knee at the time of his August 1991 VA examination.  
Treatment records from the veteran's private physicians 
reveal that he was diagnosed with osteoarthritis of the left 
knee on numerous occasions in the latter part of the 1990's.  

The record clearly documents that the veteran has 
osteoarthritis of the left knee.  However, there is no 
competent evidence relating the veteran's current left knee 
osteoarthritis to his period of service.  While the veteran 
has stated that his current left knee osteoarthritis is 
related to service, he is not qualified to render such an 
opinion.  See Moray and Grottveit.

Because left knee osteoarthritis was not identified in 
service, the provisions of 38 C.F.R. § 3.303(b) do not 
provide a basis for the grant of service connection; and 
since it was not identified within one year of service, 
presumptive service connection is not warranted.

In the absence of evidence linking the veteran's current left 
knee osteoarthritis to service, the preponderance of the 
evidence is against the claim, and the claim is denied.  

Foot and Toe

A review of the veteran's service medical records reveals 
that there were no complaints or findings of foot or toe 
problems in service.  At the time of the veteran's October 
1987 physical examination, normal findings were reported for 
the lower extremities and feet.  On his October 1987 report 
of medical history, the veteran checked the "no" box when 
asked if he had or had ever had foot trouble.  

At the time of the veteran's August 1988 VA examination, 
there were no complaints or findings of foot or toe troubles.  
The veteran also did not report having any foot or toe 
troubles at the time of his August 1991 VA examination.  

While the veteran has reported having toe and foot numbness 
on several occasions, there has been no definitive diagnosis 
rendered regarding any foot or toe disorder.  Moreover, there 
is no competent evidence relating any current foot or toe 
disorder to the veteran's period of service.  While the 
veteran has stated that his he currently has a foot/toe 
disorder related to service, he is not qualified to render 
such an opinion.  See Moray and Grottveit.

In the absence of evidence linking any current foot/toe 
disorder to the veteran's period of service, the 
preponderance of the evidence is against the claim, and the 
claim is denied.  

Sinusitis

The veteran's service medical records are devoid of any 
findings of sinusitis.  At the time of the veteran's October 
1987 physical examination, normal findings were reported for 
the sinuses and nose.  On his October 1987 report of medical 
history, the veteran checked the "no" boxes when asked if 
he had or had ever had sinusitis; hay fever; asthma; or 
chronic or frequent colds.

The veteran also did not report having any sinus troubles at 
the time of his August 1988 VA examination, with unremarkable 
findings being reported for the nose, sinuses, mouth and 
throat at that time.  The veteran also did not report having 
sinus trouble at the time of his August 1991 VA examination.  
Physical examination performed at that time revealed no 
congestion or discharge from the nasal passages.  

There were also no findings of sinusitis at the time of the 
veteran's August-October 2003 VA examinations.  The Board 
further observes that there have been no findings of 
sinusitis reported by any of the veteran's private 
physicians.  

As previously noted, the veteran is not competent to render 
an opinion that any current sinus problem is related to his 
period of service.  Moreover, there is no competent evidence 
relating any current sinus disorder to the veteran's period 
of service.  

In the absence of any findings of a current sinus disorder, 
or of evidence linking any current sinus disorder, including 
sinusitis, to the veteran's period of service, the 
preponderance of the evidence is against the claim, and the 
claim must be denied.  


Bilateral Carpal Tunnel Syndrome

The veteran's service medical records are devoid of any 
complaints or findings of carpal tunnel syndrome.  At the 
time of the veteran's October 1987 physical examination, 
normal findings were reported for the upper extremities.  On 
his October 1987 report of medical history, the veteran did 
not report having any problems with his hands. The veteran 
checked the no boxes when asked if he had any neuritis; 
paralysis; lameness; bone, joint, or other deformity; or 
arthritis, rheumatism, or bursitis.  

There were also no findings of carpal tunnel syndrome at the 
time of the veteran's August 1988 VA examination, with normal 
neurological findings being reported at that time.  At the 
time of his August 1991 VA examination, the veteran did 
report having stiffness in the second and third digits of his 
right hand.  There were no abnormalities noted on 
musculoskeletal and neurological testing.  

In an October 2000 report, Dr, Occidental indicated that the 
veteran had been complaining of weakness in his hands for the 
past eighteen months.  In a February 2002 report, Dr. 
Occidental diagnosed the veteran as having bilateral carpal 
tunnel syndrome.  EMG/NCV testing performed that same month 
revealed bilateral carpal tunnel syndrome.  The veteran was 
again diagnosed as having bilateral carpal tunnel syndrome at 
the time of his October 2003 VA examination.  

The record clearly documents current bilateral carpal tunnel 
syndrome.

There is no competent evidence, however, relating the current 
carpal tunnel syndrome to the veteran's period of service.  
Because he is a lay person, the veteran's statements relating 
his current carpal tunnel syndrome to his period of service 
do not constitute competent evidence on this question.

In the absence of evidence linking the veteran's current 
bilateral carpal tunnel syndrome to service, the 
preponderance of the evidence is against the claim; 
therefore, reasonable doubt does not arise and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (2005).

Dyslipidemia

The veteran seeks entitlement to service connection for 
dyslipidemia, a lipid abnormality.  Dyslipidemia is a 
laboratory finding and is not a disability in and of itself 
for which VA compensation benefits are payable.  See 61 Fed. 
Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of 
hyperlipidemia, elevated triglycerides, and elevated 
cholesterol are actually laboratory results and are not, in 
and of themselves, disabilities.  They are, therefore, not 
appropriate entities for the rating schedule.). The term 
"disability," as used for VA purposes, refers to a condition 
resulting in an impairment of earning capacity.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995). Dyslipidemia does not 
necessarily cause any impairment of earning capacity, and is 
not a disease entity.

The only manifestation of the veteran's claimed condition is 
in the laboratory test results.  Nothing in the medical 
evidence reflects that he has a current disability manifested 
by dyslipidemia. There are no symptoms, clinical findings, or 
other manifestations, or any deficits in bodily functioning 
associated with this laboratory finding.  As such, it is not 
a disability within the meaning of the law granting 
compensation benefits.

The veteran has presented no competent medical evidence to 
the contrary.  Therefore, the veteran's assertions that 
dyslipidemia is itself a disability, is a risk factor for a 
possible future disability, or causes a current disability 
are not competent medical evidence that a current disability 
exists due to a laboratory finding.

Service connection is used to compensate veterans for current 
disabilities causally related to military service.  With all 
due respect for the veteran's sincere contentions, he does 
not have such a current disability.

Accordingly, because the veteran does not have a current 
disability for which service connection may be granted, the 
Board concludes that the preponderance of the evidence in 
this case is against the claim of service connection for 
dyslipidemia, and the claim must be denied.

Neuromuscular Problems due to Hypokalemia

The veteran seeks entitlement to service connection for 
neuromuscular problems due to hypokalemia.  Hypokalemia is an 
abnormally low potassium concentration in the blood; it may 
result from potassium loss by renal secretion or by the 
gastrointestinal route as by vomiting or diarrhea.  It may be 
manifested clinically by neuromuscular disorders ranging from 
weakness to paralysis, by electrocardiography abnormalities 
(depression of the T wave and elevation of the U wave), by 
renal disease, and by gastrointestinal disorders.  Dorland's 
Illustrated Medical Dictionary 805 (27th ed. 1988).

As such, hypokalemia is a laboratory finding and is not a 
disability in and of itself for which VA compensation 
benefits are payable.  As noted above, the term "disability," 
as used for VA purposes, refers to a condition resulting in 
an impairment of earning capacity.  Hypokalemia does not 
necessarily cause any impairment of earning capacity, and it 
is not a disease entity.

The only manifestation of the veteran's claimed condition is 
in the laboratory test results.  Nothing in the medical 
evidence reflects that he has a current disability manifested 
by hypokalemia.  As such, it is not a disability within the 
meaning of the law granting compensation benefits.

The veteran has presented no competent medical evidence to 
the contrary.  The veteran is not competent, as a layperson, 
to relate any current neuromuscular weakness to hypokalemia.  
The veteran's assertions that hypokalemia is itself a 
disability, is a risk factor for a possible future 
disability, or causes a current disability are not competent 
medical evidence that a current disability exists due to a 
laboratory finding of hypokalemia.

In reaching its conclusion, the Board acknowledges that 
hypokalemia is a risk factor for the various above-mentioned 
disorders; however, service connection is used to compensate 
veterans for current disabilities causally related to 
military service. With all due respect for the veteran's 
sincere contentions, such current disability he does not 
have.

Accordingly, because the veteran does not have a current 
disability for which service connection may be granted, the 
Board concludes that the preponderance of the evidence in 
this case is against the claim of service connection for 
neuromuscular problems due to hypokalemia, and the claim must 
be denied.



Insomnia

The veteran's service medical records are devoid of any 
complaints or findings of insomnia.  

The veteran has been diagnosed on several occasions as having 
insomnia by his private physician, W. Occidental, M.D.  

The veteran has also expressed his belief that he has 
insomnia as a result of his service-connected disabilities.  

The record documents that the veteran has been diagnosed with 
insomnia.  However, there is no competent evidence relating 
the current insomnia to the veteran's period of service or a 
service-connected disability.  Because he is a lay person, 
the veteran's statements relating his insomnia to his period 
of service or his service-connected disorders do not 
constitute competent evidence on this question.

Because insomnia was not identified in service, the 
provisions of 38 C.F.R. § 3.303(b) do not provide a basis for 
the grant of service connection.

In the absence of evidence linking the veteran's current 
insomnia to service or a service-connected disorder, the 
preponderance of the evidence is against the claim; 
therefore, reasonable doubt does not arise and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (2005).

Hyperuricemia

The veteran's service medical records are devoid of any 
complaints or findings of hyperuricemia.  

The veteran has been diagnosed on several occasions as having 
hyperuricemia by his private physician, W. Occidental, M.D.  

The veteran has also expressed his belief that he has 
hyperuricemia as a result of his service-connected 
disabilities.  

The record documents that the veteran has been diagnosed with 
uricemia.  However, there is no competent evidence relating 
the current uricemia to the veteran's period of service or a 
service-connected disability.  Because he is a lay person, 
the veteran's statements relating his hyperuricemia to his 
period of service or his service-connected disorders do not 
constitute competent evidence on this question.

Because hyperuricemia was not identified in service, the 
provisions of 38 C.F.R. § 3.303(b) do not provide a basis for 
the grant of service connection.

In the absence of evidence linking the veteran's current 
hyperuricemia to service or a service-connected disorder, the 
preponderance of the evidence is against the claim; 
therefore, reasonable doubt does not arise and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (2005).

Radiation Exposure Claims

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways, which have been outlined by 
the United States Court of Appeals for Veterans Claims 
(Court). See Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection 
can be established under 38 C.F.R. § 3.303(d) with the 
assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall include 
the following: (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) 
Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; 
(xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) 
Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer. 38 C.F.R. § 3.311(b)(2). Section 3.311(b)(5) requires 
that breast cancer or skin cancer become manifest 5 years or 
more after exposure. 38 C.F.R. § 3.311(b)(5).  The procedural 
advantages prescribed in 38 C.F.R. § 3.311 will also apply to 
any other claimed condition provided that the veteran has 
cited or submitted competent scientific or medical evidence 
that the claimed condition is a radiogenic disease. 38 C.F.R. 
§ 3.311(b)(4).

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.

For purposes of 38 C.F.R. § 3.311, the term "radiogenic 
disease" means a disease that may be induced by ionizing 
radiation and includes the list of diseases set forth 
earlier.  See 38 C.F.R. § 3.311(b)(2).  The veteran's 
currently claimed disabilities are not on that list, and 
though requested to do so, the veteran has not cited or 
submitted competent scientific or medical evidence that any 
of his claimed disorders are a radiogenic disease.  In the 
absence of such evidence, there is no basis for further 
consideration of the claim under the provisions of 38 C.F.R. 
§ 3.311.

As to service connection on a direct basis, the Board notes 
that each of the veteran's claimed disabilities have been 
addressed on a direct basis or require further development.  

In summary, the Board finds that the competent and probative 
medical and other evidence of record is against a finding 
that any of the veteran's claimed disabilities are related to 
exposure to ionizing radiation.  As such, the benefit sought 
on appeal must be denied.

New and Material

New regulations have been placed into effect with respect to 
determinations as to whether new and material evidence has 
been received to reopen a claim for service connection.  
These regulations apply to claims filed subsequent to August 
29, 2001.  As the claims for the L1 compression deformity and 
heart conditions were received prior to this time, they are 
governed by the laws and regulations addressed below.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits. 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

The Court has also held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2001).

L1 Compression Deformity

The RO denied service connection for low back pain in a July 
1991 rating determination.  The veteran was notified of this 
decision by way of letter later that month and did not 
appeal.  Thus, the decision became final.  

In denying service connection for lower back pain, the RO 
indicated that there was no official record of lower back 
pain being noted in service.  As such, there was no basis for 
granting service connection.  

Evidence received subsequent to the July 1991 rating 
determination includes numerous treatment records, statements 
from the veteran, and the results of a September 2003 VA 
examination.

In an October 2000 letter, the veteran's private physician, 
W. Occidental, M.D., indicated that the veteran had been 
complaining of weakness and numbness in both lower 
extremities.  He indicated that X-rays taken revealed a mild 
compression deformity of L1.  Dr. Occidental observed that 
the veteran had a history of a fall while performing his 
Naval duties in 1968.  He was noted to have been admitted to 
the Sick Bay Clinic in Hawaii for treatment and was 
discharged apparently well.  

At the time of the September 2003 VA examination, the veteran 
was noted to have a history of a fall from approximately 2 
meters high while in service in 1967.  There were no other 
injuries of the back reported at that time.  Following 
examination, the examiner rendered a diagnosis of 
degenerative discospondylosis LS spine and an old healed 
fracture L1, with post-traumatic arthritis.  

The basis for the previous denial was no evidence of an 
injury in service and no medical evidence relating any 
current back disorder to the veteran's period of service. The 
statement from Dr. Occidental and the September 2003 VA 
report indicate that the veteran sustained an injury when 
falling while in service during the performance of his 
duties.  They also related that the veteran had a current 
disorder as a result of a traumatic injury.  These statements 
and reports bear directly and substantially upon the issue at 
hand, and are so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156(a).

As new and material evidence has been presented to reopen the 
claim of service connection, the Board will now address the 
merits of the veteran's claim.

As to the issue of service connection for a lumbar spine 
disorder, the Board notes that at the time of the veteran's 
most recent VA examination, he indicated that he had 
sustained an injury during a fall in 1967.  The examination 
results revealed degenerative discospondylosis, L spine, and 
an old healed fracture of L1, with post-traumatic arthritis.  
The examiner did not render an opinion as to the etiology of 
the veteran's current low back disorder.

The Board notes that for a veteran to prevail in his claim it 
must only be demonstrated that there is an approximate 
balance of positive and negative evidence.  In other words, 
the preponderance of the evidence must be against the claim 
for benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, at 54 (1990).  

While the evidence does not overwhelmingly support the grant 
of service connection for degenerative discospondylosis, L 
spine, and an old healed fracture of L1, with post-traumatic 
arthritis, it cannot be stated that the preponderance of the 
evidence is against the claim of service connection for this 
disorder.  The Board notes that the veteran has reported 
sustaining an injury to his back from a fall while in 
service.  Both private and VA examiners have also reported 
the veteran sustaining a fall inservice, with no other back 
injuries being reported.  The September 2003 VA examiner 
related the veteran's current low back disorder to a 
traumatic injury.  

The evidence is at least in equipoise as to whether the 
veteran currently has degenerative discospondylosis, L spine, 
and an old healed fracture of L1, with post-traumatic 
arthritis which is related to service.  In such a case, 
reasonable doubt must be resolved in favor of the veteran.  
Therefore, service connection is warranted for degenerative 
discospondylosis, L spine, and an old healed fracture of L1, 
with post-traumatic arthritis.

Heart Condition/Cardiovascular Disease

The RO denied service connection for a heart condition in 
July 1991.  The veteran was notified of this decision that 
same month and did not perfect his appeal.  Thus, the 
decision became final.  

In denying service connection for a heart condition, the RO 
noted that the veteran claimed that he was treated for a 
heart problem in May 1977.  An ECG performed showed A-V 
dissociation probably benign.  The RO noted that the 
reenlistment physical examination performed in June 1978 and 
subsequent physical examinations performed through the time 
of discharge in October 1987 revealed a normal heart.  The RO 
further observed that an August 1988 VA examination showed 
PMI on the 5th LICS at MCL.  The heart sounds were strong and 
regular.  The cardiac rate and pulse rate were strong and 
synchronious, with no murmurs, or thrill.  The peripheral 
vessels were compressible.  A chest X-ray showed cardio-
aortic outline within normal limits with the diaphragm and 
thoracic cage being unremarkable.  The EKG was noted to be 
normal.  

The RO found that a diagnosis of a heart condition was not 
established during service.  It concluded that a one time 
treatment for a heart problem in May 1977 was insufficient to 
establish this diagnosis, which was not confirmed during 
subsequent physical examinations, including the discharge 
physical examination and the VA examination.  

Evidence received subsequent to the July 1991 decision 
includes numerous medical treatment records showing a 
diagnosis of hypertension, which has been addressed as a 
separate issue above.  The records do not reveal any other 
findings of heart/cardiovascular disease.  Moreover, there 
has been no competent medical evidence submitted relating any 
current heart disorder/cardiovascular disease to the 
veteran's period of service.  

While the veteran has expressed his belief that he has a 
heart disorder/cardiovascular disease related to service, he 
is not competent to express such an opinion.  See Espiritu 
and Moray.

New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for a heart 
disorder/cardiovascular disease.  The evidence received since 
1991, does not pertain to heart disease and as such is not 
material. The statements of the veteran are essentially 
cumulative of information known at the time of the prior 
denial. 

In sum, there has been no evidence submitted since the prior 
July 1991 rating determination that is new and material to 
warrant the reopening of the claim of entitlement to service 
connection for a heart disorder/cardiovascular disease.  


Tinnitus

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 23, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2 (2005).  

VA's General Counsel interpreted the pre-June 2003 version of 
Diagnostic Code 6260 as also providing for a single 10 
percent rating regardless of whether tinnitus was perceived 
in one ear or both.  VAOPGCPREC 2-2003 (2003); 69 Fed. Reg. 
25,178 (2004).

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U. S. 
Court of Appeals for Veterans Claims (Court or Veterans 
Court) reversed a Board decision that found that, under pre-
June 2003 regulations, no more than a single 10 percent 
rating could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 23, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10-percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).

The Federal Circuit reversed the Veterans Court's decision in 
Smith, and affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10 percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10 percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.  

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10 percent for 
tinnitus.  The current version of Diagnostic Code 6260 
clearly precludes more than a single 10 percent rating for 
tinnitus.  Therefore, the veteran's claim must be denied 
under both the new and old versions of the regulation.  As 
the disposition of this claim is based on the law, and not 
the facts, the claim must be denied based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


















							(CONTINUED ON NEXT PAGE)


ORDER

Service connection for hypertension is denied.

Service connection for osteoarthritis of the left knee is 
denied.

Service connection for foot and toe conditions is denied.  

Service connection for sinusitis is denied.

Service connection for bilateral carpal tunnel syndrome is 
denied.

Service connection for dyslipidemia is denied.

Service connection for neuromuscular problems due to 
hypokalemia is denied.

Service connection for disabilities resulting from exposure 
to ionizing radiation is denied.  

New and material evidence has been received to reopen the 
veteran's claim of service connection for a low back 
disorder.

Service connection for degenerative discospondylosis LS spine 
and an old healed fracture L1, with post-traumatic arthritis 
granted.

The petition to reopen the claim of service connection for a 
heart condition/cardiovascular disease is denied. 

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.



REMAND

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).

The Federal Circuit has held that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Failure to provide VCAA notice of the evidence needed to 
substantiate the claim is ordinarily prejudicial to a 
claimant.  Mayfield v. Nicholson, Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

The veteran has not been provided with a VCAA notice letter 
regarding his claims for entitlement to an increased 
(compensable) evaluation for bilateral hearing loss with 
otitis externa; entitlement to an increased (compensable) 
evaluation for disseminated coccidioidomycosis; entitlement 
to an increased (compensable) evaluation for 
ureterolithiasis; entitlement to a total rating based upon 
individual employability due to service-connected 
disabilities; and entitlement to special monthly compensation 
based on need for aid or attendance or housebound benefits.

As to the issue of service connection for peripheral 
neuropathy, including as a result of exposure to AO, the 
Board notes that the veteran appears to have had the 
necessary Vietnam service.  The Board further observes that 
in an October 2000 report, the veteran's private physician 
indicated that the veteran had polyneuropathy possibly 
related to exposure to AO in service.  A VA examination is 
needed in order to obtain a definitive opinion as to whether 
current polyneuropathy is related to the veteran's period of 
service.  

As to the issue of noneligibility for payment of pension 
benefits due to excessive income, the Board notes that the RO 
denied payment of pension benefits due to excessive income in 
February 2004.  In a letter received later that month, the 
veteran expressed disagreement with the RO's finding.  The 
Board accepts this as a notice of disagreement with the 
February 2004 rating determination.  Since a notice of 
disagreement has been submitted with respect to this issue, a 
statement of the case should be issued.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).  When a notice of disagreement 
is timely filed, the RO must reexamine the claim and 
determine if additional review or development is warranted.  
If no preliminary action is required, or when it is 
completed, the RO must prepare a statement of the case 
pursuant to 38 C.F.R. § 19.29, unless the matter is resolved 
by granting the benefits sought on appeal or the notice of 
disagreement is withdrawn by the appellant or his or her 
representative.  38 C.F.R. § 19.26 (2005).

Accordingly, this case is REMANDED for the following:

1.  Provide the veteran with a VCAA 
notice letter regarding his claims for 
entitlement to an increased (compensable) 
evaluation for bilateral hearing loss 
with otitis externa; entitlement to an 
increased (compensable) evaluation for 
disseminated coccidioidomycosis; 
entitlement to an increased (compensable) 
evaluation for ureterolithiasis; 
entitlement to a total rating based upon 
individual employability due to service-
connected disabilities; and entitlement 
to special monthly compensation based on 
need for aid or attendance or housebound 
benefits. 

2.  The veteran should be scheduled for a 
VA neurological examination to determine 
the nature and etiology of any current 
peripheral/poly neuropathy and whether it 
is related to service.  The claims folder 
should be made available to the examiner 
for review.  

The examiner should offer the following 
opinion: Is it at least as likely as not 
(50 percent probability or greater) that 
any current peripheral/poly neuropathy, 
if found, is related to the veteran's 
period of active service, including as a 
result of exposure to AO.  The examiner 
should provide a rationale for the 
opinion.

3.  After completion of the above, if the 
claim is not fully granted, issue a 
supplemental statement of the case before 
returning the case to the Board if 
otherwise in order.  

4.  Issue a statement of the case on the 
issue of noneligibility for payment of 
pension benefits due to excessive income.  
The issue will be further considered by 
the Board only if a timely substantive 
appeal is received.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
 


 Department of Veterans Affairs


